Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an election from a restriction requirement filed on August 16, 2022. There are twenty claims pending and nineteen claims under consideration. Claims 2, 4, 7-11, 13, 17-19, 21-29, 31, 34-41, 43, 45-54, 59, and 61-63 have been cancelled. Claim 64 has been withdrawn as claims directed to a non-elected invention. This is the first action on the merits. The present invention relates to compound s of Formula (I) useful in treating a central nervous system disorder associated with neuronal and/or axonal damage.
Election of Group I was made without traverse in the reply filed on August 16, 2022.  Therefore this restriction is considered proper and thus made FINAL.
Priority
U.S. Patent Application No.16/982,946, filed on 9/21/2020 is a national stage entry of PCT/US19/23391, International Filing Date: 03/21/2019 which claims priority from U.S. Provisional Patent Application No. 62/646,133, filed on 3/21/2018 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 60 is rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Such a utility cannot be deemed enabled.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
These factors include the following:
 1) Breadth of claims: (a) Scope of the compounds. The compounds of Formula (I) seen in claim 1 of the instant application. With several variables present and multiple options for each individual variable, the compounds can be quite diverse in structure. 
	(b) Scope of the diseases covered. Any and all listed central nervous system (CNS) or peripheral nervous system (PNS) disorders. Some affect the mind, some affect movement. Neurological Disorders are extremely diverse, and fall into an assortment of categories.
I.  The term "neurological disorders" covers an immense array of  largely unrelated disorders that have different modes of action and different origins.  The term covers such diverse disorders as Alzheimer's Disease; Parkinson's Disease; ALS and variants such as forms of ALS-PDC; dementia of the frontal lobe type (DFT) and DFT with motor neuron disease (DFT-MND); Diffuse Lewy Body Disease; Cortical Lewy body disease; Hallervordon-Spatz disease; Senile dementia of the neurofibrillary tangle type (“tangle-only dementia”); progressive familiar myoclonic epilepsy; Corticodentatonigral degeneration; more than a dozen dementias collectively called "frontotemporal dementia” (FTD); Tourette's syndrome; multiple systems atrophy (MSA; once called Shy-Drager syndrome), which exists in two forms: MSA-P type or MSA-C type; Neurological syphilis; Neurosarcoidosis;  Pure autonomic failure (Bradbury-Eggleston syndrome);  Friedreich ataxia and other spinocerebellar degenerations; Olivopontocerebellar atrophy (OPCA); spasmotic torticollis; Striatonigral degeneration; various types of torsion dystonia; certain spinal muscular atrophies, such as Werdnig-Hoffmann and Wohlfart-Kugelberg-Welander; Hereditary spastic paraplegia, Primary lateral sclerosis; peroneal muscular atrophy (Charcot-Marie-Tooth); Hypertrophic interstitial polyneuropathy (Dejerine-Sottas); ophthalmic disorders such as primary open-angle glaucoma (POAG) and retinitis pigmentosa; Leber's Disease; Wallerian degeneration,  and Hypertrophic interstitial polyneuropathy. 
There is a group of Prion diseases, notably Creutzfeldt-Jakob Disease (CJD), which occurs in both sporadic and familial forms; Gerstmann-Straussler-Scheinker Disease (GSS); and fatal familial insomnia. 
Neurodegeneration can arise from the attack of known or unknown viruses on the brain.  For example, HIV-associated dementia (HAD) arises from HIV-1; some strains of influenza A can cause apoptotic neurodegeneration; West Nile virus can cause neurodegeneration, possibly as a result of cytotoxic lymphocytes.  
Neurodegeneration can also arise from stroke, and from certain types of spinal cord injuries.
The toxic protein, for those diseases that involve one, also varies. In some cases it is tau, i.e. in Alzheimer's Disease and other taupathies, and some are so linked to tau only sometimes (FTD). Alzheimer's Disease also involves β-amyloid. For Parkinson's disease it is  α-synuclein.  Prion disease involves PrPSc as its toxic protein, which involves missense.  The polyglutamine diseases involve polyglutamine containing proteins.  For Huntington's disease, it is huntingtin, for SBMA it is an androgen receptor,  for DRPLA it is atrophin, for SCA-1 it is Ataxin-1, for SCA-2 it is Ataxin-2, for SCA-3 it is Ataxin-3, for SCA-6 it is a calcium channel protein, and for SCA-7 it is Ataxin-7. 
The disease genes vary considerably as well. In Alzheimer's Disease, there is toxic gain of function with APP and loss of function of Presenilin 1 and presenilin 2. With Parkinson’s disease, there is toxic gain of function with α-synuclein, and loss of function of Parkin and UCHL1. In the Polyglutamine diseases, there is toxic gain of function with 9 different genes with CAG repeat expansion. In Prion disease, there is toxic gain of function with PRNP. In ALS there is toxic gain of function with SOD1. FTDP-17 arises from mutations at chromosome 17, Huntington's Disease from chromosome 4, and the neurodegenerative disorder that people with Down's syndrome develop later in life is presumably connected in some way to chromosome 21. Certain forms of Retinitis pigmentosa have been linked to deficiency in production of the kinase CERKL. Friedreich ataxia results from a mutation at the centromeric region of chromosome 9; it is the only disease known to be the result of a GAA trinucleotide repeat.
Finally, it must be noted that there are disorders that may or may not be neurodegenerative. Multiple sclerosis is perhaps the best known example; it is regarded by some as an autoimmune disease but by others as a metabolically dependent neurodegeneration.
As can be seen from the above, unlike in some areas of medicine, there is no representative, or “typical” central nervous system (CNS) or peripheral nervous system (PNS) disorder. Some affect the mind, some affect movement, some affect both, and some effect neither.  Alzheimer's Disease Is the most common of these. However, its etiology involves both tau protein and β-amyloid. Such a statement is not true for any other CNS or PNS disorder, and indeed the vast majority of neurodegenerative disorders involve neither one of those. 
2)  The nature of the invention and predictability in the art:  The invention is directed toward  medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 


	
	In terms of the law, MPEP 2107.03 states “evidence of pharmacological or other biological activity of a compound will be relevant to an asserted therapeutic use if there is a reasonable correlation between the activity in question and the asserted utility. Cross v. Iizuka, 753 F.2d 1040, 224 USPQ 739 (Fed. Cir. 1985); In re Jolles, 628 F.2d 1322, 206 USPQ 885 (CCPA 1980); Nelson v. Bowler, 626 F.2d 853, 206 USPQ 881 (CCPA 1980).” If correlation is lacking, it cannot be relied upon, Ex parte Powers, 220 USPQ 924; Rey-Bellet and Spiegelberg v. Engelhardt v. Schindler, 181 USPQ 453; Knapp v. Anderson, 177 USPQ 688. Indeed, the correlation must have been established “at the time the tests were performed”, Hoffman v. Klaus, 9 USPQ2d 1657.
3) Direction or Guidance:  That provided is very limited. The dosage range information .  Moreover, this is generic, the same for the many disorders covered by the specification. Thus, there is no specific direction or guidance regarding a regimen or dosage effective specifically for administering a compound of Formula (I) to any particular diseases or disorders.
(4) State of the Prior Art: These compounds are dihydroimidazoles. So far as the examiner is aware, no imidazolines of any kind have been used for the treatment of  neurodegenerative disorders by administering these types of compounds.
	4) Number of working examples.  The compound core depicted with specific substituents represents a narrow subgenus for which applicant has provided sufficient guidance to make and use; however, this disclosure is not sufficient to allow extrapolation of the limited examples to enable the scope of the compounds instantly claimed or preventive agents.  Applicant has provided no working examples of any compounds, compositions or pharmaceutically acceptable salts where the R variables were not those mentioned above in the present application.  
	Within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.”  See MPEP 608.01(p).   
	5) Scope of the claims.  The scope of the claims involves a method of treating a central nervous system (CNS) disorder or a peripheral nervous system (PNS) disorder associated with neuronal and/or axonal damage in a subject in need thereof, comprising administering to the subject any of the thousands of compounds of the following Formula (I) of claim 1: 

    PNG
    media_image1.png
    148
    302
    media_image1.png
    Greyscale

thus, the scope of claims is very broad.
	6) Nature of the invention.  The nature of this invention relates generally to  compound s of Formula (I) useful in treating a central nervous system disorder associated with neuronal and/or axonal damage.   
7) Level of skill in the art.  An ordinary artisan in the area of drug development would have experience in screening chemical compounds for particular activities. Screening of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against a particular biological target, (i.e., receptor, enzyme, etc.) is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, is generally not well-known or routine, given the complexity of certain biological systems.
	MPEP §2164.01 (a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)."  That conclusion is clearly justified here that Applicant is not enabled for making these compounds or compositions or treating the diseases mentioned.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 56 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where possible, claims are to be complete in them-selves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circum-stances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). No new matter permitted. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 12, 14-16, 20, 30, 32, 33, 42, 44, 55, 58, and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acharya, et. al., Journal of Combinatorial Chemistry (2001), 3(6), 612-623.
The prior art teaches the following compound as product 12k in Table 4 on page 615:

    PNG
    media_image2.png
    280
    645
    media_image2.png
    Greyscale

This compound reads on a compound of Formula (I) in claim 1 where: m=4; n=1; X=S; R1 is a benzyl group; R2 is a n-pentyl group; HET is an dihydroimidazolyl ring and R3 is a n-propyl group and reads on claims 1, 3, 5, 6, 12, 14-16, 20, 30, 32, 33, 42, 58 and 60. No new matter permitted. Appropriate correction is required.
The prior art teaches the following compound as product 10i in Table 2 on page 614:

    PNG
    media_image3.png
    299
    652
    media_image3.png
    Greyscale

This compound reads on a compound of Formula (I) in claim 1 where: m=4; n=2; X=O; R1 is a benzyl group; R2 is an ethyl phenyl group; HET is an dihydroimidazolyl ring and R3 is a neopentyl group and reads on claims 1, 3, 12, 14-16, 20, 30, 32, 42, 58 and 60. No new matter permitted. Appropriate correction is required.
The prior art teaches the following compound as product 12d in Table 4 on page 615:

    PNG
    media_image4.png
    55
    649
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    228
    632
    media_image5.png
    Greyscale

This compound reads on a compound of Formula (I) in claim 1 where: m=4; n=1; X=S; R1 is a benzyl group; R2 is a propyl cyclohexyl group; HET is an dihydroimidazolyl ring and R3 is a n-propyl group and reads on claims 1, 3, 5, 6, 12, 14-16, 20, 30, 32, 33, 42, 55, 58 and 60. No new matter permitted. Appropriate correction is required.
The prior art teaches the following compound as product 10k in Table 2 on page 614:

    PNG
    media_image6.png
    298
    641
    media_image6.png
    Greyscale

This compound reads on a compound of Formula (I) in claim 1 where: m=4; n=2; X=O; R1 is a benzyl group; R2 is an ethyl phenyl group; HET is an dihydroimidazolyl ring and R3 is a methyl cyclohexyl group and reads on claims 1, 3, 12, 14-16, 20, 30, 32, 42, 44, 58 and 60. No new matter permitted. Appropriate correction is required.
Allowable Subject Matter
Claim 57 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Claims 1, 3, 5, 6, 12, 14-16, 20, 30, 32, 33, 42, 44, 55, 56, 58 and 60 are rejected.
	Claim 57 is objected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699